                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION


 Jimmy L. Houston,                                 Case No. 3:18 CV 305

                                Plaintiff,         MEMORANDUM OPINION AND ORDER
                -vs-
                                                   JUDGE JACK ZOUHARY
 Gary C. Mohr, et al.,

                                Defendants.



                                             INTRODUCTION

       In an earlier Memorandum Opinion and Order (Doc. 46), this Court dismissed Counts Three

through Nine of the Complaint (Doc. 1) and dismissed half of the original sixteen Defendants. The

Order stated that the other two Counts and eight Defendants would remain in the case “pending this

Court’s review of Houston’s medical records” (Doc. 46 at 8). The purpose of this review was “to

identify which individual medical providers were responsible for the allegedly deficient care” (id. at

4). With this review completed, this Court now treats the remainder of the pending Motions to

Dismiss (Docs. 21, 44) as a motion for summary judgment and asks whether summary judgment is

appropriate as to the remaining Counts and Defendants.

                                             BACKGROUND

       Plaintiff pro se Jimmy Houston, a prisoner at Toledo Correctional Institution (TCI), filed this

lawsuit under 42 U.S.C. § 1983 against numerous employees of the Ohio Department of

Rehabilitation and Corrections (ODRC) alleging a variety of constitutional claims. A general factual

background of the allegations can be found in the earlier Order (id. at 2).
       The earlier Order dismissed all Counts except for Counts One and Two, which are both Eighth

Amendment claims alleging deficient medical treatment. Count One alleges that “Defendant’s [sic]

refusal to determine the source of [Houston’s] abdominal/rectal pain and provide treatment” amounts

to deliberate indifference to Houston’s serious medical needs (Doc. 1 at 11). Count Two alleges that

Defendants’ third attempt at a colonoscopy, which resulted in lacerations to Houston’s colon and

stomach, amounted to deliberate indifference (id. at 12).

       The earlier Order said that Houston could proceed on Counts One and Two only if he could

identify those medical providers who were responsible for the allegedly deficient treatment from the

remaining eight Defendants (Doc. 46 at 4–5). The remaining eight defendants are Dr. Robert

Hammond, Chief of the ODRC Bureau of Medical Services; Hannah Kroggel and Anitra Barker,

health care administrators at TCI; Dr. Kathleen Meehan-de la Cruz and Dr. Susan Moore, medical

doctors at TCI; Sherry Cochran and Ms. Mantufel [sic] (first name unknown), nurses at TCI; and Dr.

James Kline, medical doctor at Trumbull Correctional Institution.

       This Court has reviewed Houston’s medical records, which the Ohio Attorney General’s

Office (AGO) provided on a CD (Bates numbers AGO 000001–000771). These records span from

January 2016 through February 2018 and consist of over 700 pages (id.). This Court has also

reviewed summaries of these medical records (Docs. 48–49). Houston has had the opportunity to

review his medical records at TCI. This Court held Record Phone Conferences on October 30, 2018,

and November 14, 2018, to hear argument on what connection -- if any -- these records show between

the remaining Defendants and the alleged inadequate medical care.

                                      STANDARD OF REVIEW

       Summary judgment is appropriate where there is “no genuine dispute as to any material fact,”

such that the moving party “is entitled to judgment as a matter of law.” Federal Civil Rule 56(a).

                                                  2
When evaluating a motion for summary judgment, this Court must view the facts in the light most

favorable to the non-moving party. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,

587 (1986). This Court does not weigh the evidence or determine the truth of any matter in dispute;

rather, it evaluates only whether the record contains sufficient evidence from which a reasonable jury

could find for the non-moving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248–49 (1986).

                                             DISCUSSION

       Houston brings his Eighth Amendment claims under 42 U.S.C. § 1983. A successful Section

1983 claim requires evidence of “(1) the deprivation of a right secured by the Constitution or laws of

the United States (2) caused by a person acting under the color of state law.” Sigley v. City of Parma

Heights, 437 F.3d 527, 533 (6th Cir. 2006). To sustain a Section 1983 claim against a particular

defendant, a plaintiff must show evidence of the defendant’s personal involvement in the allegedly

unconstitutional conduct. Heyerman v. Cty. of Calhoun, 680 F.3d 642, 647 (6th Cir. 2012) (“Persons

sued in their individual capacities under § 1983 can be held liable based only on their own

unconstitutional behavior.”).

       Failure to provide a prisoner with adequate medical treatment is a violation of the Eighth

Amendment’s prohibition against cruel and unusual punishment only when it results from “deliberate

indifference” to the prisoner’s serious medical needs. Estelle v. Gamble, 429 U.S. 97, 104 (1976).

To survive summary judgment, Houston must show (1) his medical condition posed a “substantial

risk of serious harm,” and (2) prison officials acted with deliberate indifference to that risk. Farmer

v. Brennan, 511 U.S. 825, 828 (1994). The first prong is not at issue -- Defendants concede that

Houston’s abdominal pain combined with his reliance on a colostomy bag constitute a sufficiently

serious medical need. The focus then is on the second prong.



                                                  3
       To establish the second prong of deliberate indifference, Houston must show that a Defendant

(1) subjectively knew of a risk to Houston’s health, (2) drew the inference that a substantial risk of

harm existed, and (3) consciously disregarded that risk. Jones v. Muskegon County, 625 F.3d 935,

941 (6th Cir. 2010). A deliberate indifference claim requires more than allegations of medical

malpractice or negligent diagnosis and treatment. Jennings v. Al-Dabagh, 97 F. App’x 548, 549–50

(6th Cir. 2004). Rather, it requires evidence of “an unnecessary and wanton infliction of pain.”

Estelle, 429 U.S. at 105–06. When “a prisoner has received some medical attention and the dispute

is over the adequacy of the treatment, federal courts are generally reluctant to second guess medical

judgments and to constitutionalize claims which sound in state tort law.” Westlake v. Lucas, 537 F.2d

857, 860 n.5 (6th Cir. 1976). Similarly, evidence of “[a]n accident,” even one that “may [have]

produce[d] added anguish,” cannot sustain a deliberate indifference claim. Estelle, 429 U.S. at 105.

       Before this Court can treat the remainder of the pending Motions to Dismiss as one for

summary judgment, Federal Civil Rule 56(c) “mandates that the party opposing summary judgment

be afforded notice and a reasonable opportunity to respond to all issues to be considered by the court.”

Routman v. Automatic Data Processing, Inc., 873 F.2d 970, 971 (6th Cir. 1989). This Court’s earlier

Order and record phone conferences satisfy this notice requirement.

       This Court reviewed Houston’s medical records to evaluate whether there is sufficient

evidence for a reasonable jury to find for Houston on his Eighth Amendment claims against the

remaining Defendants. There is not.

       First, Defendants Hammond, Barker, and Kline do not appear anywhere in the medical

records. The Complaint contains no details explaining any connection between these individuals and

Houston’s medical problems, and his medical records do not fill that gap. As there is no indication



                                                   4
these Defendants were personally involved in making medical decisions for Houston, the allegations

against them must fail. See Heyerman, 680 F.3d at 647.

       To the extent the Complaint attempts to hold Hammond or other Defendants vicariously liable

for negligent supervision, such allegations, too, must fail. “Government officials may not be held

liable for unconstitutional conduct of their subordinates under a theory of respondeat superior.”

Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009). “[A] failure of a supervisory official to supervise,

control, or train the offending individual officers is not actionable absent a showing that the official

either encouraged the specific incident of misconduct or in some other way directly participated in

it.” Hays v. Jefferson County, 668 F.2d 869, 873 (6th Cir. 1982). At a minimum, a plaintiff must

show the official “implicitly authorized, approved, or knowingly acquiesced in the unconstitutional

conduct of the offending officers.” Id. Neither the Complaint nor the medical records make any such

showing here.

       Although Defendants Kroggel, Meehan-de la Cruz, Moore, Cochran, and Mantufel do appear

in some of the medical records, they do not reflect deliberate indifference. The records show evidence

of medical professionals dealing with a difficult medical situation, but they do not lend any support

to the bare allegations of Counts One and Two.

       In Count Two, Houston alleges that the third attempt at a colonoscopy, which resulted in

lacerations to Houston’s colon and stomach, amounted to deliberate indifference (Doc. 1 at 12). This

colonoscopy took place in January 2017, and the records show he had to remain in the hospital for

several weeks afterwards due to complications from the procedure. But the records also show that

the colonoscopy occurred at the Ohio State University (OSU) Medical Center, not at TCI, and none

of the remaining Defendants were involved in the procedure (see Doc. 49 at 13, 15; AGO 000288–

000289, 000291–000294). At best, the records show Defendants were involved in the decision to

                                                   5
send Houston to the OSU Medical Center for the procedure, quite the opposite of deliberate

indifference. Neither the Complaint nor the medical records connect Defendants to the allegations in

Count Two.

       In Count One, Houston alleges Defendants, without naming any particular ones, “refus[ed] to

determine the source of [his] abdominal/rectal pain and provide treatment” (Doc. 1 at 11). The

medical records show no connection between any of the remaining Defendants and this allegation.

And, where Defendants do appear in the medical records, the records show Defendants administered

diagnostic testing and pain management to try to identify the source of and treat Houston’s pain.

After Houston reported abdominal pain in December 2016, Defendants conducted x-rays (Doc. 49 at

7; AGO 000135), then transferred him from TCI to a local hospital for emergency care (Doc. 49 at

8; AGO 000361–000363). At the hospital, Houston was treated by several medical professionals

who are not named Defendants in this lawsuit. Those medical professionals performed further

diagnostic procedures, uncovering the presence of a kidney stone (Doc. 49 at 8; AGO 000310–

000312). The records show that Houston had kidney-stone-related pain in late 2016 and early 2017,

and Defendants and other medical professionals tried several methods, including a ureteral stent, to

treat that pain (see, e.g., Doc. 49 at 11; AGO 000306–000309).

       In the weeks following the January 2017 colonoscopy at the OSU Medical Center, Houston

complained of further abdominal pain. He spent two of those weeks recovering at the OSU Medical

Center, where none of the Defendants worked or were involved in his treatment. As for the doctors

at that hospital, they offered to perform further surgery to remove painful abscesses in Houston’s

colon, “but [Houston] refused any abdominal surgery until he was released from prison” (Doc. 49 at

15; AGO 000291).



                                                 6
       Two weeks after the January colonoscopy, Houston was transferred to ODRC’s Franklin

Medical Center, where he remained for another several weeks (see, e.g., Doc. 49 at 16, 36; AGO

000747, 000481). Again, none of the Defendants were directly involved in his care or treatment

during this time. The medical professionals who did treat him did not ignore his reports of abdominal

pain. Although they could not make some diagnostic tests, such as further endoscopic procedures,

because of scar tissue obstructing Houston’s colon (see, e.g., Doc. 49 at 37; AGO 000167), they

conducted CT scans of his abdomen (Doc. 49 at 27; AGO 000617), provided him with pain

medication (see, e.g., Doc. 49 at 26; AGO 000627–000628), and made recommendations for surgery

(Doc. 49 at 37; AGO 000167). Houston, again, declined surgery (id.).

       The next involvement of any Defendant is in March 2017, when Houston was transferred back

to TCI (Doc. 49 at 40; AGO 000446–000448). After that point, the only Defendants who appear in

the records are Meehan-de la Cruz, Cochran, and Mantufel. The records show Defendants treated

Houston for further kidney stone issues (Doc. 49 at 41; AGO 000443–000445), administered pain

medication for colorectal pain (Doc. 49 at 42; AGO 000426), and monitored Houston for colorectal

cancer (Doc. 49 at 42; AGO 000422–000425). Further, Defendant Meehan-de la Cruz identified the

source of colorectal pain as an abnormal organ connection resulting from the abscesses in his colon

(id.) -- abscesses that doctors had earlier recommended surgically removing, but Houston declined.

       Although the medical records show Houston has struggled through some difficult medical

problems, they do not suggest any of the medical professionals who treated him engaged in “an

unnecessary and wanton infliction of pain” or were deliberately indifferent to his medical issues.

Estelle, 429 U.S. at 105–06. Without any connection between Defendants and the alleged Eighth

Amendment violations, no genuine issue of material fact exists, and no “fair-minded jury could return

a verdict for” Houston on his claims. Anderson, 477 U.S. at 252.

                                                 7
                                        CONCLUSION

      With review of Houston’s medical records completed and treating the remainder of the

pending Motions to Dismiss (Docs. 21, 44) as a motion for summary judgment, this Court grants

summary judgment on the remaining Counts and dismisses the remaining Defendants.

      IT IS SO ORDERED.
                                                     s/ Jack Zouhary
                                                 JACK ZOUHARY
                                                 U. S. DISTRICT JUDGE

                                                 November 26, 2018




                                             8
